Citation Nr: 1814249	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sterility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision.  The Veteran testified before the undersigned at a hearing held in July 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, it must again remand the Veteran's claim to ensure that its decision is based on a complete evidentiary record.  The available medical evidence, for example the January 2017 opinion of a VA examiner, refers to VA treatment records that have not yet been associated with the Veteran's claims file.  For example, the January 2017 examiner discussed VA urology records dating from February 2010 to May 2010, and a December 2010 environmental and ionizing radiation evaluation.  None of these records has been associated with the Veteran's claims file, and the AOJ should undertake all appropriate efforts to obtain such records before returning the case to the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all VA treatment records addressing the Veteran's sterility have been associated with the record, including records dating from February 2010, May 2010, and December 2010.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


